Citation Nr: 1201798	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $29,461.00.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975.  

This matter comes to the Board of Veterans Appeals (the Board) on appeal from a June 2007 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied waiver of recovery of an overpayment of pension benefits in the calculated amount of $29,461.00.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  Original jurisdiction of the Veteran's claim resides in the VARO in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing.  

On the Veteran's April 2008 substantive appeal (VA Form 9) he indicated a desire to submit oral testimony in support of his claim at a VA hearing conducted by a Board member at the VARO in Chicago, Illinois, i.e., a VA Travel Board hearing.  The Veteran reiterated his desire to participate in such a hearing in a February 2009 statement.  See a February 2009 statement from the Veteran.  

The Veteran was notified by a July 2009 letter from the RO that such a hearing would take place in August 2009.  See a July 2009 letter from the RO.  In a July 2009 statement, the Veteran asserted that he would attend the August 2009 hearing.  See a July 2009 statement from the Veteran.  Later in July 2009, the RO sent the Veteran a letter which notified him that his August 2009 hearing had been rescheduled and such would take place in September 2009.  See a July 2009 letter from the RO.  The Veteran subsequently replied that he would attend the September 2009 hearing.  See a July 2009 letter from the Veteran.  
However, it does not appear that the September 2009 hearing was completed.  While a notation on the Veteran's VA claims file reflects that the September 2009 hearing was "cancelled by the Veteran," there is nothing in the Veteran's VA claims file which suggests that the Veteran withdrew his hearing request or expressed that his hearing be rescheduled or cancelled.  

In a January 2012 statement, the Veteran's representative asserted that the Veteran was unable to attend the September 2009 hearing due to the death of his daughter, and he requested that the Veteran's hearing be rescheduled.  See a January 2012 statement from the Veteran's representative.  

In light of above, the Board concludes that good cause for the Veteran's failure to appear at the September 2009 hearing has been shown, and failure to afford the Veteran a hearing would amount to a denial of due process.  See 38 C.F.R. § 20.704(d) (2011).  Therefore, the Veteran should be scheduled for a Travel Board hearing.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a VA Travel Board hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


